Citation Nr: 9920653	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized military service from February 
1943 to June 1946.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from a November 
3, 1997, decision of the Board of Veterans' Appeals (the 
Board) that found new and material evidence to reopen a claim 
of entitlement to service connection for peptic ulcer disease 
had not been submitted.  The Court vacated the November 3, 
1997 Board decision on this issue and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in its order.  

In April 1999 correspondence the Board advised the veteran of 
the opportunity to submit additional evidence or argument in 
support of the appeal and that if he elected to do so that 
such evidence, with appropriate waiver, or argument must be 
forwarded to the Board within 30 days of the date of the 
Board's letter.  The veteran was advised that after receipt 
of his response or the end of the 30-day period, the case 
would be referred to a member of the Board for adjudication.  
The time period for response passed without any communication 
having been received from the veteran.  Accordingly, the 
Board will proceed with adjudication of the case.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for peptic ulcer disease when it issued an unappealed rating 
decision in July 1974.

2.  The evidence received since the unappealed July 1974 RO 
determination bears directly or substantially upon the issue 
at hand, is not essentially duplicative or cumulative in 
nature, and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for peptic 
ulcer disease is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1974 rating decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for peptic ulcer disease is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

2.  The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran mentioned treatment for 
gastritis during and after service on an application for VA 
compensation received at the RO in March 1974.  The RO 
obtained his service medical records that included a 
pertinently unremarkable medical examination in September 
1945, and a processing affidavit for Philippine Army 
personnel dated in June 1946 wherein it was reported that no 
wounds or illnesses had been incurred in service.  On a 
medical examination conducted in January 1947, malaria in 
1943 was noted in the veteran's statement of medical history, 
and clinically the abdominal wall and viscera were described 
as normal.  A statement from a physician at Surigao 
Provincial Hospital dated in July 1974 advised pertinently 
that the veteran had been examined in May 1974 and diagnosed 
with peptic ulcer.

The RO in July 1974 after review of the record denied service 
connection for peptic ulcer disease.  The RO determined, in 
essence, that service connection for peptic ulcer disease was 
not warranted since official records did not report notation, 
claim, treatment or diagnosis of the disorder either in 
service or within the applicable presumptive period.  


The RO advised the veteran of its determination by letter 
dated in July 1974 and in September 1974 the veteran 
indicated that he was seeking additional evidence in support 
of his claim. 

The next pertinent correspondence received from the veteran 
was a letter dated in September 1975 with additional records 
that included documents referring to his military retirement 
from the Philippine Army in 1972.  In an affidavit dated in 
1975 a service comrade stated that he was a company aidman 
and recalled the veteran being a patient from June to August 
1943 suffering from disorders that included gastritis and 
peptic ulcer disease. 

A medical certificate from V. Luna Medical Center reported 
that the veteran was an inpatient from October 1972 to 
November 1972 for duodenal ulcer.  Another statement reported 
the veteran's treatment at Surigao Provincial Hospital in 
late 1973 for gastritis.

After review of this evidence, the RO in late September 1975 
correspondence to the veteran advised him that a favorable 
reconsideration of his claim was not warranted since, in 
essence, evidence of current physical condition was of no 
value in establishing a nexus to service and that statements 
of others without corroboration were not sufficient to 
substantiate the claim.  After the veteran in December 1980 
correspondence mentioned duodenal ulcer in 1943, the RO in 
January 1981 correspondence advised him that the claim for 
service connection for peptic ulcer disease was denied and 
that there was no basis for a favorable reconsideration of 
the claim.  

The veteran in applying for VA compensation in September 1992 
recalled that he treated himself for stomach trouble 
including peptic ulcer disease and other disorders in 1945 
and 1946, and that he received treatment at Surigao 
Provincial Hospital in 1955 and 1967, and at V. Luna General 
Hospital in the 1970's.

The veteran submitted the report of a Philippine military 
physical examination in August 1952 that showed a normal 
abdomen.  Subsequent military physical examinations in August 
1958 and August 1961 also reported normal abdominal viscera.  
Other documents submitted in support of his claim included 
affidavits from two persons who identified themselves as 
quack-doctors and recalled having treated the veteran since 
late 1968 for complaints including stomach trouble beginning 
in late 1968.  One of the practitioners, J. B., stated in the 
affidavit that as a "townmate" of the veteran he knew the 
veteran's sicknesses were caused by his military service 
against the Japanese.  

The veteran submitted a medical certificate that reported the 
diagnoses for his January 17-25, 1977 admission to the 
Veterans Memorial Hospital included hyperacidity.  In a 
hospital summary from the Veterans Memorial Medical Center 
bearing the same dates in January 1977 that appeared on the 
previously mentioned medical certificate, it was noted that 
the veteran had for three months prior to admission 
experienced epigastric pain with nausea and vomiting.  Peptic 
ulcer appears to have been printed by hand over a typed entry 
and is listed with other diagnoses of hyperopia and 
presbyopia that also appeared as diagnoses in the 
corresponding medical certificate.  M. Tan, M.D., provided a 
reconstructed record of medical treatment from October 1981 
to August 1991 that showed the veteran was seen during that 
time for various disorders including peptic ulcer.

A statement received in late 1992 from R. Zapata, M.D., 
reports the veteran's treatment since 1992 for peptic ulcer 
disease.  In addition the veteran submitted a certificate 
dated in late 1992 and signed by a medical officer that 
reported his discharge from the Philippine military in 1972 
and lists peptic ulcer disease as a service-connected 
disability.  He also submitted duplicates of other military 
records.
A VA psychiatric examination in July 1993 reported duodenal 
ulcer in the multiaxial diagnosis.  

The veteran supplemented the record with hearing testimony at 
the RO in March 1995.  Also in March 1995, another medical 
statement mentioned peptic ulcer disease currently among the 
veteran's disabilities.
Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for peptic ulcer disease 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 




(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
peptic ulcer disease.

The veteran seeks to reopen his claim for service connection 
for peptic ulcer disease that the RO denied initially when it 
issued an unappealed rating decision in July 1974.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record and 
is not merely cumulative of evidence previously of record.  
The Board finds that the 1974 RO decision is the last final 
disallowance on any basis.  

The veteran had sought to reopen the claim prior to 1993, and 
the record does include evidence of the RO having advised him 
in 1975 and 1981 that a reconsideration of the claim was not 
warranted.  Although the veteran did not disagree on either 
occasion after he was provided notice, neither RO letter 
advised him of the need to submit new and material evidence 
and on neither occasion does it appear that a review of the 
claim was accomplished by a rating board.  

Further, it does not appear that a notice of appellate rights 
was enclosed with either the 1975 or 1981 letter which leads 
the Board to conclude that the notice he received was not 
intended to advise him of a contemporaneous rating 
determination.  In view of the foregoing, the Board believes 
that the formal rating determination in 1974 should be 
considered the last final determination for the purpose of 
the current application to reopen the claim based upon new 
and material evidence.  

Review of the RO's findings in the July 1974 decision shows, 
in essence, that it found no competent medical evidence of 
peptic ulcer disease having its inception in service either 
on a direct or presumptive basis.  There was a diagnosis of 
peptic ulcer disease of record when the RO considered the 
claim in 1974. 

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for peptic ulcer 
disease.  The additional evidence includes relevant records 
that show an established diagnosis of peptic ulcer disease 
and an attempt to link the veteran's current ulcer disease to 
service, changes the specified basis of the RO's July 1974 
denial.  Therefore, the evidence received since the 1974 
decision viewed collectively is not essentially cumulative of 
earlier evidence as it includes in addition to a diagnosis of 
ulcer disease, evidence that attempts to link the disability 
to service, a fact not previously established.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
regarding ulcer disease is not cumulative thereby passing the 
first test.  

In summary, the evidence added to the record since the 1974 
decision adds to previously reviewed evidence by providing 
evidence of a current ulcer disability and nexus evidence.  
The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issue at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  Here, the issue at hand is whether the veteran 
has an ulcer disability linked to his recognized military 
service for VA purposes.   

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim of service connection for peptic ulcer 
disease.  38 C.F.R. § 3.156.  The veteran has submitted new 
and material evidence addressing the underlying issue at 
hand; therefore, the claim is reopened.


Whether the claim for service connection 
for peptic ulcer disease is well 
grounded.

Under the new Elkins test, after it is determined that the 
veteran has submitted new and material evidence to reopen the 
claim, VA must next determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  As new and material evidence has been submitted to 
reopen the veteran's claim for service connection for peptic 
ulcer disease, the first element has been satisfied and the 
Board's analysis must continue.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board will address the second 
element of whether the veteran's claim is well grounded.  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is not of record.  The 
recent RO hearing testimony was supplemented by the other 
evidence, the most compelling arguably from the standpoint of 
competent nexus evidence being the recently added statement 
from an individual who described himself as a "quack 
doctor" and an earlier recollection of a service 
comrade/aidman who reported recollections of the veteran 
having peptic ulcer disease and other symptoms during 
service.  

However, the need for competent medical evidence where lay 
evidence will not suffice means evidence from one who 
possesses the requisite medical expertise in medical 
diagnosis or medical etiology.  Caluza, 7 Vet. App. at 504.  
Quackery is synonymous with charlatanism which is a 
fraudulent claim to medical knowledge; treating the sick 
without knowledge of medicine or authority to practice 
medicine.  Stedman's Medical Dictionary, 318 (26th ed. 1995).  
Obviously a quack doctor would not possess the requisite 
medical expertise contemplated to satisfy the Caluza test to 
allow the Board to attach any probative value to the nexus 
evidence. The same may be said for recollections nearly 50 
years later of a layman who reported serving as a company 
aidman.  The veteran had stated on his 1974 VA application 
that he received treatment for gastritis in 1945 during his 
guerrilla service and that medical treatment for gastritis 
had been off and on since 1957.  In 1992 he recalled only 
self-treatment in service.

In summary, the evidence shows ulcer disease several decades 
after service with no contemporaneous record from the 
veteran's period of recognized service to establish by 
medical nexus evidence a link between current peptic ulcer 
disease and his recognized military service during World War 
II.   

In light of the finding herein that the veteran's claim for 
service connection for peptic ulcer disease is not well 
grounded, the second element of the Elkins test has not been 
met.  Accordingly, the Board's analysis ends here without 
addressing the merits of the claim.  

As the claim for entitlement to service connection for peptic 
ulcer disease is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's claim.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
peptic ulcer disease, the appeal is allowed to this extent.

The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for peptic ulcer 
disease, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

